Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2019/0061052)
With regard to claim 8, Hsu teaches a laser welding system (FIG. 1A/1B; “tool 110 can be used with other welding processes (e.g., FCAW, GTAW, PAW, SAW, laser, etc.)”, para. [0040]) comprising: a laser welding unit (110; “tool 110 can be used with other welding processes (e.g., FCAW, GTAW, PAW, SAW, laser, etc.)”, para. [0040]) configured to perform welding along a welding part of an object to be welded (130) by relatively moving the object to be welded and a nozzle (39); and a holding unit (10/11) configured to movably hold the nozzle while applying a biasing force to the nozzle (39) in a direction toward the welding part (FIGS. 5 & 6 illustrate: “energized solenoid compresses the spring 26. This pulling causes the contact tip 40 to swing to one side so that the contact tip 40 is in the starting weld position”, para. [0051]) such that the nozzle (39) comes into contact (via contact tip 40) with the object to be welded(130) to irradiate the welding part with the laser beam (para. [0040]), wherein the holding unit guides by the biasing force (via spring 26) the nozzle (39) to the welding part where two members (“ tool 110 has a front end that fits into a particular joint (e.g., a matching fillet joint in FIGS. 1A-B)”, para. [0041]) included in the object to be welded (130) are joined by welding.
While Hsu does not explicitly teach within a single embodiment that the nozzle is for emitting a laser beam, it is submitted that Hsu does teach a nozzle 39 and furthermore explicitly teaches that the “hand-held welding tool is configured to perform one or more of the following: gas metal arc welding (GMAW), gas tungsten arc welding (GTAW), plasma arc welding (PAW), laser welding, and submerged arc welding (SAW)”, cl. 20.   Accordingly, it is respectfully submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to utilize the subject invention with a laser beam as it is explicitly taught within an alternative embodiment within the citation for the purpose of guiding a laser beam with respect to a workpiece in a predetermined manner (Hsu: para. [0041])
With regard to claim 9, Hsu teaches a laser welding unit (FIG. 1A/1B; “tool 110 can be used with other welding processes (e.g., FCAW, GTAW, PAW, SAW, laser, etc.)”, para. [0040]) configured to perform welding along a welding part of an object to be welded (130) by relatively moving the object to be welded and a nozzle (39) (FIG. 1A/1B; “tool 110 can be used with other welding processes (e.g., FCAW, GTAW, PAW, SAW, laser, etc.)”; and a holding unit (10/11) configured to movably hold the nozzle (39) while applying a biasing force to the nozzle (39) in a direction toward the welding part such that the nozzle (39) is guided to the welding part where two members (“ tool 110 has a front end that fits into a particular joint (e.g., a matching fillet joint in FIGS. 1A-B)” included in the object to be welded are joined by welding (FIGS. 5 & 6 illustrate: “energized solenoid compresses the spring 26. This pulling causes the contact tip 40 to swing to one side so that the contact tip 40 is in the starting weld position”, para. [0051]), and comes into contact with the object to be welded (130) to irradiate the welding part with the laser beam, wherein the holding unit rotatably holds a rear end portion of the laser welding unit, (FIGS. 5 and 6 illustrate a rear portion connected to the subject device causing a swinging motion)  and a leading end portion of the laser welding unit is connected to the holding unit via an elastic member (26) (FIGS. 5 & 6 illustrate: “energized solenoid compresses the spring 26. This pulling causes the contact tip 40 to swing to one side so that the contact tip 40 is in the starting weld position”, para. [0051]; FIG. 4B connected via leading end).
While Hsu does not explicitly teach within a single embodiment that the nozzle is for emitting a laser beam, it is submitted that Hsu does teach a nozzle 39 and furthermore explicitly teaches that the “hand-held welding tool is configured to perform one or more of the following: gas metal arc welding (GMAW), gas tungsten arc welding (GTAW), plasma arc welding (PAW), laser welding, and submerged arc welding (SAW)”, cl. 20.   Accordingly, it is respectfully submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to utilize the subject invention with a laser beam as it is explicitly taught within an alternative embodiment within the citation for the purpose of guiding a laser beam with respect to a workpiece in a predetermined manner (Hsu: para. [0041])
With regard to claim 10, Hsu teaches a laser welding unit (FIG. 1A/1B; “tool 110 can be used with other welding processes (e.g., FCAW, GTAW, PAW, SAW, laser, etc.)”, para. [0040]) configured to perform welding along a welding part of an object to be welded (130) by relatively moving the object to be welded and a nozzle (39); and a holding unit (10/11) configured to movably hold the nozzle (39) while applying a biasing force to the nozzle in a direction toward the welding part (FIGS. 5 & 6 illustrate: “energized solenoid compresses the spring 26. This pulling causes the contact tip 40 to swing to one side so that the contact tip 40 is in the starting weld position”, para. [0051]) such that the nozzle (39) is guided to the welding part where two members (“ tool 110 has a front end that fits into a particular joint (e.g., a matching fillet joint in FIGS. 1A-B)”  included in the object to be welded are joined by welding, and comes into contact with the object to be welded to irradiate the welding part with the laser beam (para. [0040]), wherein the holding unit movably holds the nozzle in a direction intersecting an irradiation direction of the laser beam (FIGS. 5 & 6 illustrate: “energized solenoid compresses the spring 26. This pulling causes the contact tip 40 to swing to one side so that the contact tip 40 is in the starting weld position”, para. [0051]).
While Hsu does not explicitly teach within a single embodiment that the nozzle is for emitting a laser beam, it is submitted that Hsu does teach a nozzle 39 and furthermore explicitly teaches that the “hand-held welding tool is configured to perform one or more of the following: gas metal arc welding (GMAW), gas tungsten arc welding (GTAW), plasma arc welding (PAW), laser welding, and submerged arc welding (SAW)”, cl. 20.   Accordingly, it is respectfully submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to utilize the subject invention with a laser beam as it is explicitly taught within an alternative embodiment within the citation for the purpose of guiding a laser beam with respect to a workpiece in a predetermined manner (Hsu: para. [0041])
With regard to claims 11, Hsu teaches a corner is formed at a position corresponding to the welding part (see corner in which tool 110 welds at a location of 130 in FIG. 1B), and in a case where the welding part is welded from the inside of the corner, the nozzle has a shape that fits inside the corner (FIG. 1B).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2019/0061052) in view of Murata (JP 201517408)
With regard to claim 12, Hsu teaches the invention as claimed above with regard to the teachings over claims 8 and 11 detailed above; however, Hsu does not teach the laser welding unit further ejects shielding gas from the nozzle to the welding part, and the shape is a tapered shape.   However, Murata teaches the laser welding unit further ejects shielding gas from the nozzle to the welding part, and the shape is a tapered shape (The nozzle (3) has nozzle hole (N1) that is formed in the top nozzle (6). A laser beam passes through the interior space of the inner nozzle (4), and is radiated from the nozzle hole of the top nozzle. A shielding gas passes the annular gas path (52), and is injected from the nozzle hole of the top nozzle. The front end portion of the nozzle hole is formed in the taper shape increased gradually as the internal diameter goes at a tip, Abstract).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hsu reference, to include the laser welding unit further ejects shielding gas from the nozzle to the welding part, and the shape is a tapered shape, as suggested and taught by Murata, for the purpose of providing a shielding function during a laser operation (Murata: Abstract).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2019/0061052) in view of Endo (JP 2017006953)
With regard to claim 14, Hsu teaches the invention as claimed above with regard to the teachings over claim 8; however, Hsu does not teach a corner is formed at a position corresponding to the welding part, and in a case where the welding part is welded from the outside of the corner, the nozzle has a shape that fits outside the corner.   However, Endo teaches the aforementioned limitations in at least FIGS. 7 & 8 in which a concave portion 31 and a notch portion 32 are provided on the distal end side of the second contact chip 7B. The concave portion 31 is a portion that comes into contact with the workpiece during laser welding. The concave portion 31 is constituted by a first surface 33 that contacts the vehicle outer surface (main surface) 16 c of the outer plate 13 and a second surface 34 that contacts the end surface 16 a of the outer plate 13. The first surface 33 and the second surface 34 are substantially perpendicular to the tip of the second contact chip 7B. A corner portion 35 formed by the first surface 33 and the second surface 34 is located on the central axis L2 of the second contact chip 7B. An R-shaped cutout 36 is provided at the corner 35.
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hsu reference, to include a corner is formed at a position corresponding to the welding part, and in a case where the welding part is welded from the outside of the corner, the nozzle has a shape that fits outside the corner, as suggested and taught by Endo, for the purpose of providing a surface designed to have a shape for laser welding a predetermined surface.  

Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim (i.e., regarding claim 13, a new independent claim which includes all of the limitations of claims 8, 11, and 13; and regarding claim 15, a new independent claim which includes all of the limitations of claims 8, 11, and 15), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761